SHEPLEY, Circuit Judge.
Whatever property or money is lawfully recovered or received by the executor or administrator, after the death of his testator, or intestate, in virtue of his representative character, he holds as assets of the estate; and he is liable therefor, in such representative character, to the party who has a good title thereto. This doctrine was established by the supreme court of the United States, after full consideration of the conflicting cases upon the subject, in the case of De Valengin v. Duffy, 14 Pet. [39 U. S.] 283, 290.
This money was deposited with the plaintiffs, and was placed on their books to the credit of the intestate prior to his decease, and so stood at and after his decease. No one but the personal representative of Charles Thompson could withdraw the funds; and it was the duty of his administrator to collect the balance which he found standing to the credit of his intestate. In the absence of any knowledge on tLe part of the administrator of the mistake, he acted lawfully and in the pursuance of his' duty-in the execution of his trust, and not torti-ously, in collecting the money. He could only do this upon proof of his appointment and qualification as administrator. No credit was given to him personally, nor was any money paid to him in any other way than in his representative character. The old doctrine seems to have been that, upon any promise made after the death of the testator or intestate, the ' executor or administrator was chargeable, if at all, as of his own goods, and not in his representative capacity. More recent cases have settled that an executor or administrator may, in some cases, be sued in his representative capacity on a promise made by him in such capacity, and a judgment had against the assets of the estate. This, however, is limited to cases where the transaction which constituted the cause of action arose in the lifetime of the deceased, and does not extend to actions for goods sold and delivered to an executor, or work and labor done for him as executor. In such cases, the defendant is charged personally, and not in his representative character. If, after the decease of Charles Thompson, the Barings had by mistake placed this sum to the credit of H. P. Thompson as executor, and he had collected it, a different question would have been presented, which it is not necessary in the present case to decide, as the case of De Valengin v. Duffy, 14 Pet. [39 U. S.] 283, is in the opinion of the court conclusive, when applied to the facts in this case.
Judgment for plaintiffs, with interest from date of demand made upon the estate.